UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-1173 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Exact name of registrant as specified in its charter) COLORADO 84-0467907 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8, GREENWOOD VILLAGE, CO 80111 (Address of principal executive offices) (303) 737-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company as defined in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Act. Yes [] No [X] As of June 30, 2009, the aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant was $0. As of February 1, 2010, 7,032,000 shares of the registrant’s common stock were outstanding, all of which were owned by the registrant’s parent company. Explanatory Note Great-West Life & Annuity Insurance Company (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) to its Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which was originally filed with the Securities and Exchange Commission on February 19, 2010 (the “Form 10-K”), solely to (i) update the disclosure contained therein to comply with certain compensation and corporate governance rules recently adopted by the SEC that became effective subsequent to the date the Company initially filed the Form 10-K with the SEC; (ii) correct a reference to members of the Company’s Conduct Review Committee; and (iii) file the most recent versions of certain benefit plans as exhibits. This Form 10-K/A addresses the matters indicated above by amending the Table of Contents, by deleting Item 4 in its entirety, and by amending and restating in their entirety Items 10, 11, 13 and 15. Except as described above, no changes have been made to the Form 10-K, and this Amendment No. 1 does not amend, update or change the financial statements or any other items or disclosure in the Form 10-K. This Amendment No. 1 does not reflect events occurring after the filing of the Form 10-K or modify or update those disclosures and should be read in conjunction with the Form 10-K. As required by Rule 12b-15 of the Securities Exchange Act of 1934, new certifications by the principal executive officer and the principal financial officer of the Company have been filed as exhibits to this Amendment No. 1. Amended Table of Contents Item 4 of the Table of Contents is hereby amended by changing the title from “Submission of Matters to a Vote of Security Holders”to “RESERVED”. The Table of Contents is further amended by adding a new Item 11.11 titled “Compensation Policies and Risk Management”. Deletion of Item 4 Item 4 is deleted in its entirety. Amended and Restated Item 10 Item 10 is amended and restated in its entirety as follows: Item 10. Directors and Executive Officers of the Registrant 10.1Identification of Directors 2 Director Director Age from Principal Occupation(s) for Last Five Years James Balog 81 Corporate Director John L. Bernbach 65 Chief Operating Officer, Engine USA 56 André Desmarais, O.C. 53 Deputy Chairman, President and Co-Chief Executive Officer, Power Corporation; Co-Chairman, Power Financial Corporation Paul Desmarais, Jr. 55 Chairman and Co-Chief Executive Officer, Power Corporation; Co-Chairman, Power Financial Corporation Mitchell T.G. Graye 54 President and Chief Executive Officer of 12 the Company Alain Louvel 64 Corporate Director 35 Raymond L. McFeetors 65 Chairman of the Board of the Company; Chairman of the Board of Lifeco, Great-West Life, CLAC and London Life Insurance Company Jerry E.A. Nickerson 73 Chairman of the Board, H.B.Nickerson 38 & Sons Limited R. Jeffrey Orr 51 President and Chief Executive Officer, Power Financial Corporation since May 2005; previously President and Chief Executive Officer of IGM Financial Inc. Michel Plessis-Bélair, F.C.A. 67 Vice Chairman, Power Corporation 38 Henri-Paul Rousseau 61 Vice Chairman, Power Corporation since January 2009; previously President and Chief Executive Officer of la Caisse de dépot et placement du Québec Raymond Royer 71 Corporate Director since December 2008; 38 previously President and Chief Executive Officer of Domtar Inc. Philip K. Ryan 53 Executive Vice President and Chief Financial Officer, Power Corporation since January 2008; Executive Vice President and Chief Financial Officer, Power Financial Corporation since January 2008; previously Chief Financial Officer, Credit Suisse Group T. Timothy Ryan, Jr. 64 President and Chief Executive Officer of the 12 Securities Industry and Financial Markets Association since January 2008; previously Vice Chairman of JPMorgan Chase Brian E. Walsh 56 Managing Partner, Saguenay Capital, LLC 3 1Member of the Executive Committee. 2Member of the Investment and Credit Committee. 3 Member of the Audit Committee. 4Member of the Compensation Committee. 5Member of the Conduct Review Committee. 6Member of the Governance and Nominating Committee. 7Mr. André Desmarais and Mr. Paul Desmarais, Jr. are brothers. 8Also a director of Great-West Life. Unless otherwise indicated, all of the directors have been engaged for not less than five years in their present principal occupations or in another executive capacity with the companies or firms identified. The appointments of directors are confirmed annually. The following is a list of directorships currently held or formerly held within the five previous years by the directors of the Company, on companies whose securities are traded publicly in the United States or that are investment companies (other than the Company) registered under the Investment Company Act of 1940. Director Current Directorships Former Directorships and Dates A. Desmarais CITIC Pacific Limited BELLUS Health Inc. (formerly Neurochem, Inc.) - 05/2006 through 06/2009 P. Desmarais, Jr. TOTAL S.A. *GDF Suez M.T.G. Graye Maxim Series Fund, Inc. R.J. Orr Panagora Asset Management, Inc. R. Royer Shell Canada Limited - 02/2000 through 04/2007 P.K. Ryan Panagora Asset Management, Inc. T.T. Ryan, Jr. Lloyds Banking Group PLC B.E. Walsh Saguenay Capital, LLC * Mr. Desmarais remains a director of GDF Suez which deregistered with the Securities and Exchange Commission during 2009. The Company’s Governance and Nominating Committee (the “Nominating Committee”) is charged with recommending to the Board of Directors the qualifications for Directors, including among other things, the competencies, skills, experience and level of commitment required to fulfill Board responsibilities and the personal qualities that should be sought in candidates for Board membership. The Nominating Committee’s duties include identifying and recommending Director candidates to the Board based on a consideration of the competencies and skills that the Board considers appropriate for the Board as a whole to possess, the competencies and skills that the Board considers each existing Director to possess and that each new nominee will bring to the Board, and the appropriate level of representation on the Board by Directors who are independent of management and who are neither officers nor employees of any of the Company’s affiliates. The Company’s Directors are elected on an annual basis by the Company’s sole shareholder, GWL&A Financial. The Company’s Directors are identified below along with an indication of their experience, qualifications, attributes and skills, which leads the Company to believe that they are qualified to serve on the Board of Directors. 4 James Balog Mr. Balog has had a long and varied career in the investment field. After a decade at Merck and Co., in both technical and business areas, he began working on Wall Street as an investment analyst and portfolio manager. His Wall Street career extended over thirty years and included posts in investment research and banking, brokerage, and general management. He has served as Chairman and Director of several mutual fund and asset management companies. He holds a Bachelor of Science degree from Penn State University (chemistry and biology) and an MBA from Rutgers University School of Business (Finance). Mr. Balog also serves on the Board of Directors of Putnam Investments. Throughout his career he has served on the Boards of healthcare, mutual fund and asset management companies, foundations, and on various committees at the national level devoted to healthcare policy and social security issues. John L. Bernbach Mr. Bernbach is Chief Operating Officer of Engine USA, a media and marketing services company, which is a subsidiary of The Engine Group Ltd, headquartered in the U.K. He was also a co-founder of NTM (Not Traditional Media) Inc. in 2003, a marketing and media advisory firm that worked with clients and media companies to develop strategies integrating nontraditional marketing solutions and new media models. Prior to that, Mr. Bernbach was Chairman and CEO of The Bernbach Group, an executive management consulting business. From 1995 to 2000, Mr. Bernbach served as Director and then CEO and Chairman of North American Television, which produced and distributed news and entertainment programming. In 1994, Mr. Bernbach launched the publication of luxury goods magazines in China, Japan, France and Spain. Prior to 1994, Mr. Bernbach spent 22 years at the advertising firm Doyle Dane Bernbach, the last eight as President/COO of DDB Needham Worldwide. Mr. Bernbach currently serves on the Boards of Putnam Investments, Collective Intellect, Cellfish Media and Casita Maria and as an advisor to The Blackstone Group. André Desmarais Mr. Desmarais is Co-Chairman of Power Financial and Deputy Chairman, President and Co-Chief Executive Officer of Power Corporation. Prior to joining Power in 1983, he was Special Assistant to the Minister of Justice of Canada and an institutional investment counselor at Richardson Greenshields Securities Ltd. He has held a number of senior positions with Power group companies. Mr. Desmarais is a Director of Great-West Life, London Life Insurance Company (“London Life”), CLAC, Crown Life Insurance Company (“Crown Life”) and Putnam Investments. He is a Director of IGM Financial Inc. (“IGM”), Investors Group Inc. (Investors Group”) and Mackenzie Inc. (“Mackenzie”). He is also a Director of Power Financial, Pargesa Holding S.A. (“Pargesa”) in Europe, Power Corporation and CITIC Pacific Ltd. in Asia. He was a Director of Bombardier Inc. until 2004. Mr. Desmarais is Honorary Chairman of the Canada China Business Council and is a member of several China-based organizations. Mr. Desmarais is active in cultural, health and other not-for-profit organizations. He is an Officer of the Order of Canada and of the Ordre National du Québec. 5 Paul Desmarais, Jr. Mr. Desmarais is Co-Chairman of Power Financial and Chairman and Co-Chief Executive Officer of Power Corporation. Prior to joining Power in 1981, he was with S.G. Warburg & Co. in London, England, and with Standard Brands Incorporated in New York. He was President and Chief Operating Officer of Power Financial from 1986 to 1989, served as Chairman of the Board of Power Financial from 1990 until 2005, and became Chairman of the Executive Committee of Power Financial in 2005. He is a Director of Great-West Life, London Life, CLAC, Crown Life, Putnam Investments, IGM, Investors Group and Mackenzie. He is also Vice-Chairman of the Board and Executive Director of Pargesa and a Director of Groupe Bruxelles Lambert, Total S.A., GDF Suez and Lafarge S.A. Mr. Desmarais is a member of the International Council and a Director of the European Institute of Business Administration (INSEAD), Chairman of the Board of Governors of The International Economic Forum of the Americas, Chairman of the International Advisory Committee of École des hautes études commerciales of Montréal, a member of the Global Advisory Council for Merrill Lynch (New York), a Trustee of the Brookings Institution (Washington), and Founder and a member of the International Advisory Board of the McGill University Faculty of Management in Montréal. He is also involved in charitable and community activities in Montréal. In 2005 he was named an Officer of the Order of Canada and in 2009 he was named an Officer of the National Order of Québec. In 2006 he received a Doctorate Honoris Causa from Université Laval (Canada) and in 2008 he received a Doctorate Honoris Causa from Université de Montréal. Mitchell T.G. Graye Mr. Graye was appointed President and Chief Executive Officer of the Company in May 2008.From 1997 until his appointment as CEO, he served as Chief Financial Officer of the Company. From 1993 to 1997, Mr. Graye served as Senior Vice President and Chief Financial Officer for Great-West Life in Winnipeg.Prior to his roles within the Great-West Life family of companies, Mr. Graye held senior financial positions in both the corporate and investment banking sectors. Mr. Graye is an Honors graduate in Business Administration from the University of Western Ontario, where he was the Gold Medalist for Standing First in Class. He is a member of Financial Executives International. Alain Louvel After receiving an MBA from Columbia University, and a masters in Economics and Political Sciences degree from the Paris University, Mr. Louvel began his professional career in 1970 as an advisor to the Department of Industry and Trade of the Quebec Government. In 1972, he joined Bank Paribas (“Paribas”) and for the next 33 years held numerous positions with Paribas in France, Canada and the United States.He completed his career with Paribas as the Head of Risk Management for the Americas, with overall responsibilities over credit, market, counterparty and operational risk for the combined operations of Paribas and BNP following the merger which formed BNP Paribas. Mr. Louvel serves as a Director of Putnam Investments, Mountain Asset Management LLC and World Point Terminals. He is also a Trustee of the French Institute Alliance Francaise and a French Foreign Trade Counselor. Mr. Louvel is a permanent resident of the United States with dual French and Canadian citizenship. Raymond L. McFeetors Mr. McFeetors is Chairman of the Board of the Lifeco and the Company, a position he has held since May, 2008. He is also Vice-Chairman of Power Financial. Prior to May, 2008 he was President and Chief Executive Officer of Lifeco, Great-West Life, London Life, CLAC, Crown Life and the Company. Mr. McFeetors has been with Lifeco since 1968, and is a Director and Chairman of the Board of Great-West Life, London Life, CLAC and Crown Life. He is a Director of Putnam Investments, IGM, Investors Group, and Mackenzie, and is a Director of Power Financial and Power Corporation. Mr. McFeetors is also a Director of a number of national organizations in the health, education, cultural and business sectors. In 2002, he was appointed Honorary Colonel of The Royal Winnipeg Rifles. Also in 2002, he was awarded the Queen Elizabeth II Golden Jubilee Medal. Mr. McFeetors received an Honorary Doctorate of Laws from the University of Winnipeg in 2007. 6 Jerry E.A. Nickerson Mr. Nickerson is Chairman of the Board of H.B. Nickerson & Sons Limited, a management and holding company based in North Sydney, Nova Scotia. He is a Director of Great-West Life, London Life, CLAC, Crown Life and Putnam Investments. Mr. Nickerson is also a Director of Power Financial and Power Corporation. He has also served on the boards of various organizations, federal and provincial Crown Corporations, and other public and private companies. R. Jeffrey Orr Mr. Orr is President and Chief Executive Officer of Power Financial, a position he has held since May, 2005. From May, 2001 until May, 2005, he was President and Chief Executive Officer of IGM Financial Inc. Previously, he was Chairman and Chief Executive Officer of BMO Nesbitt Burns Inc. and Vice-Chairman, Investment Banking Group, Bank of Montreal. He is a Director of Great-West Life, London Life, CLAC, Crown Life and Putnam Investments. Mr. Orr is also a Director of IGM, Investors Group, Mackenzie, Power Financial and Power Corporation. He is active in a number of community and business organizations. Michel Plessis-Bélair Mr. Plessis-Bélair was Executive Vice-President and Chief Financial Officer of Power Financial and Vice-Chairman and Chief Financial Officer of Power Corporation until his retirement in January, 2008. He continues to serve as Vice-Chairman of Power Corporation. Before joining Power Corporation in 1986, he was Executive Vice-President and Director of Société générale de financement du Québec and prior to that he was Senior Vice-President of Marine Industries Ltd. Mr. Plessis-Bélair is a Director of Great-West Life, London Life, CLAC and Crown Life. He is a Director of IGM, Investors Group and Mackenzie. He is also a Director of Power Financial, Pargesa, Groupe Bruxelles Lambert and Power Corporation. Mr. Plessis-Bélair is also a Director of Lallemand Inc., Hydro-Québec and Université de Montréal. Henri-Paul Rousseau Mr. Rousseau is Vice-Chairman of Power Financial and Power Corporation, positions he has held since January, 2009. He was President and Chief Executive Officer of la Caisse de dépôt et placement du Québec from May, 2005 until May, 2008 and Chairman and Director General from September, 2002 until April, 2005. He was President and Chief Executive Officer of Laurentian Bank of Canada from 1994 until 2002 and prior to that held senior offices with Boréal Assurances Inc. and the National Bank of Canada. Mr. Rousseau was an economics professor at Université Laval from 1975 until 1986 and at Université du Québec à Montréal from 1973 until 1975. He is a Director of Great-West Life, London Life, CLAC, Crown Life and Putnam Investments. He is also a Director of IGM, Investors Group, Mackenzie, Power Financial and Power Corporation. He received doctorates Honoris Causa from Concordia University, from Université Lumière Lyon 2, from Université Laval and from Université de Sherbrooke. Mr. Rousseau is active in a number of community and non-profit organizations. Raymond Royer Mr. Royer was President and Chief Executive Officer and a Director of Domtar Inc. from 1996 until December, 2008. He was previously President and Chief Operating Officer of Bombardier Inc. Mr. Royer is a Director of Great-West Life, London Life, CLAC and Crown Life. Mr. Royer is also a Director of Power Corporation’s newspaper subsidiary Gesca Ltée. and of Power Financial. He was a Director of Shell Canada Limited until 2007. He is a Member of the Board of the McGill University Health Centre and of the International Advisory Board of École des Hautes Études Commerciales of Montréal. 7 Philip K. Ryan Mr. Ryan is the Executive Vice-President and Chief Financial Officer of Power Financial and Power Corporation, positions that he has held since January 2008. From 1985 until January, 2008 he held a variety of positions with Credit Suisse, a global financial services company domiciled in Switzerland, including Chairman of the Financial Institutions Group (UK), Chief Financial Officer of Credit Suisse Group (Switzerland), Chief Financial Officer of Credit Suisse Asset Management (UK), and Managing Director of CSFB Financial Institutions Divisions (USA/UK). Mr. Ryan is a Director of Great-West Life, London Life, CLAC, Crown Life, Putnam Investments, PanAgora Asset Management, Inc., IGM, Investors Group and Mackenzie. He is a graduate of the University of Illinois School of Engineering and of the Indiana University Kelley School of Graduate Business. T. Timothy Ryan, Jr. Mr. Ryan is President and Chief Executive Officer of Securities Industry and Financial Markets Association (“SIFMA”), a leading industry trade association representing 680 global financial market participants. Prior to joining SIFMA in January 2008, Mr. Ryan was Vice-Chairman, Financial Institutions and Governments at J.P. Morgan Chase where he was a member of the firm’s senior leadership. He is currently a member of the board of Lloyds Banking Group PLC, where he serves on the Audit, Risk and Remuneration Committees. Mr. Ryan is a director of The U.S. Japan Foundation. He is also a private sector member of the Global Markets Advisory Committee for the National Intelligence Council. Prior to joining J.P. Morgan in 1993, Mr. Ryan was the Director of the Office of Thrift Supervision, U.S. Department of the Treasury. Mr. Ryan was a Director of the Resolution Trust Corporation and a Director of the Federal Deposit Insurance Corporation. From 1983 to 1990 Mr. Ryan was a Partner in the Washington, D.C. office of the law firm Reed, Smith, Shaw & McClay, where he headed the Pension Investment Group and was a member of the firm’s Executive Committee. From 1981 to 1983 Mr. Ryan was Solicitor of Labor, U.S. Department of Labor. Mr. Ryan is a graduate of Villanova University and American University Law School. Brian E. Walsh Mr. Walsh is the founder and Managing Partner of Saguenay Capital LLC (and its sister company QVan Capital LLC), a money management and investment advisory company, a position that he has held since January, 2001. Mr. Walsh has over 30 years of investment banking, international capital markets and investment management experience. He had a long career at Bankers Trust culminating in his appointment as Co-head of Global Investment Banking and as a member of the Management Committee. Mr. Walsh is a Director of Great-West Life, London Life, CLAC and Crown Life. Mr. Walsh also serves on the Board of Directors of Putnam Investments, and serves on the International Advisory Board of École des Hautes Études Commerciales of Montréal. 8 10.2Identification of Executive Officers Served as Executive Executive Age Officer from Principal Occupation(s) for Last Five Years Mitchell T.G. Graye 54 President and Chief Executive Officer of President and Chief the Company Executive Officer Charles P. Nelson 49 President, Great-West Retirement President, Great-West Services of the Company Retirement Services S. Mark Corbett 50 Executive Vice President and Chief Executive Vice Investment Officer of the Company President and Chief Investment Officer Robert K. Shaw 54 Executive Vice President, Individual Executive Vice President, Markets of the Company Individual Markets James L. McCallen 59 Senior Vice President and Chief Senior Vice President Financial Officer of the Company and Chief Financial Officer Graham R. McDonald 63 Senior Vice President, Corporate Senior Vice President, Resources of the Company Corporate Resources Scot A. Miller 51 Senior Vice President and Chief Senior Vice President Information Officer of the Company and Chief Information Officer Richard G. Schultz 49 Senior Vice President, General Counsel Senior Vice President, and Secretary of the Company General Counsel and Secretary Unless otherwise indicated, all of the executive officers have been engaged for not less than five years in their present principal occupations or in another executive capacity with the companies or firms identified. The appointments of executive officers are confirmed annually. 9 10.3Code of Ethics The Company has adopted a Code of Business Conduct and Ethics (the “Code”) that is applicable to its senior financial officers, as well as to other officers and employees.All of the items identified as elements of a “code of ethics” as defined in Securities and Exchange Commission regulations adopted pursuant to the Sarbanes-Oxley Act of 2002 are substantively covered by the Code.A copy of the Code is available without charge upon written request to Beverly A. Byrne, Chief Compliance Officer, 8525 East Orchard Road, Greenwood Village, Colorado 80111. 10.4Security Holder Communications As a wholly-owned subsidiary, the Board of Directors of the Company does not have a process for security holders to send communications to the Board of Directors. 10.5Audit Committee Financial Expert The Board of Directors has reviewed the qualifications and backgrounds of the members of the Audit Committee and determined that, although no one member of the Audit Committee is an "audit committee financial expert" within the meaning of the Rules under the Securities Exchange Act of 1934, the combined qualifications and experience of the members of the Audit Committee give the Committee collectively the financial expertise necessary to discharge its responsibilities. Amended and Restated Item 11 Item 11 is amended and restated in its entirety as follows: Item 11. Executive Compensation 11.1Compensation Discussion and Analysis 1.General The executive compensation program adopted by the Company and applied to the executive officers (including the Named Executive Officers) is designed to support the primary objective of generating added value for shareholders and policyholders over the long term.The Compensation Committee of the Board of Directors of the Company oversees the executive compensation program. The Board and the Compensation Committee recognize the importance of executive compensation decisions to the management and shareholders of the Corporation, and have given careful consideration to the process which is followed to make decisions. The main objectives of the executive compensation program are to: · attract, retain and reward qualified and experienced executives who will contribute to the success of the Company; · motivate executive officers to meet annual corporate, divisional, and individual performance goals; and · enhance long-term shareholder and policyholder value. 10 More specifically, the executive compensation program is designed to reward the following: · excellence in crafting and executing strategies that will produce significant value for the shareholders and policyholders over the long term; · management vision and an entrepreneurial approach; · quality of decision-making; · strength of leadership; · record of performance over the long term; and · initiating and implementing transactions and activities that create shareholder and policyholder value. In designing and administering the individual elements of the executive compensation program, the Compensation Committee strives to balance short-term and long-term incentive objectives and to apply prudent judgment in establishing performance criteria, evaluating performance, and determining actual incentive awards. The total compensation of each Named Executive Officer is reviewed by the Compensation Committee from time to time for market competitiveness, and reflects each Named Executive Officer’s job responsibilities, experience and proven and/or expected performance. The executive compensation programs consist of four primary components: · base salary; · annual incentive bonus; · options for Lifeco common shares; and · retirement benefits. The primary role of each of these components is presented in the table below: ELEMENT PRIMARY ROLE Base Salary Reflect skills, competencies, experience and performance appraisal of the Named Executive Officers Annual Incentive Bonus Reflect performance for the year Long-Term Incentive (Lifeco Stock Option Plan) Link interests of Named Executive Officers with interests of the shareholders Retirement Benefits Provide for appropriate replacement income upon retirement based on years of service with the Company Base salary, annual incentive bonus and retirement benefits are determined by the Compensation Committee for the executive officers (including the Named Executive Officers) other than the President and Chief Executive Officer, whose base salary and annual incentive bonus are recommended by the Compensation Committee for approval by the Board of Directors. The long-term compensation component in the form of options for Lifeco common shares is determined and administered by Lifeco’s Compensation Committee. For the Named Executive Officers, the annual incentive bonus and stock option components are an essential part of their compensation. The President and Chief Executive Officer participates in the compensation setting process for the other Named Executive Officers by evaluating individual performance, establishing individual performance targets and objectives and recommending salary levels. 11 2.Base Salary Base salaries for the Named Executive Officers are set annually, taking into account the individual's job responsibilities, experience and proven or expected performance, as well as market conditions. The Company gathers market data in relation to the insurance and financial services industries and also considers surveys prepared by external professional compensation consultants such as Tower Perrin, Hewitt, Mercer and McLagan Partners with regard to peer groups in these industries. 3.Bonuses (a)Annual Incentive Bonus Plan To relate the compensation of the Named Executive Officers to the performance of the Company, an annual incentive bonus plan (the “Annual Incentive Bonus Plan”) is provided. Target objectives are set annually, and may include earnings, expense or sales targets of the Company and/or a business unit of the Company or specific individual objectives related to strategic initiatives, acquisition related integration or synergy achievements. These objectives are designed to be integrated with the Company’s overall goals and initiatives.These targets are set high enough to drive performance while still being reasonable in terms of the likelihood of being met if individuals perform to the levels expected by the Company. See Section 11.5 below for information on the participation of the Named Executive Officers in the Annual Incentive Bonus Plan and a further description of the terms of the Annual Incentive Bonus Plan. (b)Special Bonuses From time to time, special bonuses may be provided related to significant projects such as acquisitions or dispositions or for retention purposes. 4.Stock Options To provide a long-term component to the executive compensation program, the Named Executive Officers participate in Lifeco’s Stock Option Plan (the “Lifeco Option Plan”). While the Company’s Compensation Committee makes recommendations from time to time with respect to the granting of Lifeco options, Lifeco’s Compensation Committee is responsible for the granting of options to participants under the Lifeco Option Plan.Lifeco options are not granted on a fixed schedule.Options are not granted based on the timing of the disclosure of non-public material information with respect to Lifeco or the Company. The duties, responsibilities and contributions of participants to the success of the Company are taken into account when the Lifeco Compensation Committee determines whether, and how many, new option grants should be made.The granting of options is subject to the terms and conditions contained in the Lifeco Stock Option Plan and any additional terms and conditions fixed by the Lifeco Compensation Committee at the time of the grant. See Section 11.5 below for information on the participation of the Named Executive Officers in the Lifeco Option Plan and a further description of the terms of the Lifeco Option Plan. The Compensation Committees of the Company and Lifeco believe that long-term incentives in the form of stock options, with delayed vesting provisions, play an important part in retaining key executive officers and in aligning the interests of the executive officers with those of the shareholders, and in contributing to the achievement of the results that have been attained by the Company. 12 5.Pension Benefits (a)Defined Benefit Plan The Company has a qualified defined benefit pension plan (the “Defined Benefit Plan”) which is available to all employees hired before January 1, 1999.See Section 11.8 below for information on the participation of the Named Executive Officers in the Defined Benefit Plan and a description of the terms of the Defined Benefit Plan. (b)SERP To provide a competitive retirement benefit to certain key executives, the Company also has a nonqualified supplemental executive retirement plan (the “SERP”), which provides benefits above the compensation limits applicable to the Defined Benefit Plan.See Section 11.8 below for information on the participation of the Named Executive Officers in the SERP and a description of the terms of the SERP. (c)401(k) Plan All employees, including the Named Executive Officers, may participate in the Company’s qualified defined contribution 401(k) Plan (the “401(k) Plan”).Under the 401(k) Plan, employees may make contributions of between 1% and 50% of base salary, subject to applicable Internal Revenue Service (“IRS”) limits.For employees participating in the Defined Benefit Plan, the Company matches 50% of the first 5% of pre-tax and/or Roth contributions.For employees who do not participate in the Defined Benefit Plan, the Company matches 50% of the first 8% of pre-tax and/or Roth contributions.The 401(k) Plan offers a variety of investment options, including variable funds, collective funds, guaranteed certificate funds, Lifeco common shares (company matching contributions only) and a self-directed investment option. 6.Nonqualified Deferred Compensation To provide market competitive compensation to certain key executives, the Company also has a nonqualified deferred compensation plan (“NQDCP”) and a nonqualified executive deferred compensation plan (“EDCP”).See Section 11.9 below for information on the participation of the Named Executive Officers in these plans and a description of the terms of the plans. 7.Perquisites Program The Company has a limited perquisites program in which the Named Executive Officers participate. A perquisites account of up to $5,500 is available to officers at the level of Senior Vice President and above for reimbursement of expenses such as club dues, employee recognition or other miscellaneous expenses.In addition, these officers have available a one time membership perquisite of up to $10,000. The President and Chief Executive Officer receives a yearly car lease benefit.Executive Vice Presidents and the Chief Financial Officer receive a fixed car allowance of $800 per month and Senior Vice Presidents receive a fixed car allowance of $600 per month.For individuals promoted during the year, the car allowance for the year is prorated based on the different benefits applicable to the two positions held. 13 11.2Compensation Committee Report The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis with management of the Company and based on such review and discussions, recommends to the Board of Directors that the Compensation and Analysis be included in this Form 10-K. Compensation Committee Members: R. J. Orr (Chairman) A. Desmarais P. Desmarais, Jr. R.L. McFeetors B.E. Walsh 11.3Compensation Committee Interlocks and Insider Participation R.L. McFeetors retired as President and Chief Executive Officer of the Company effective May 1, 2008 and is currently Chairman of the Board of Directors.Mr. McFeetors is a member of the Compensation Committee. 11.4Summary Compensation Table The following table sets out compensation paid by the Company to the individuals who (i) served as Chief Executive Officer or Chief Financial Officer of the Company during 2009; and (ii) were the other three most highly compensated executive officers of the Company at December 31, 2009 (collectively, the “Named Executive Officers”). Name and Principal Position Year Salary ($) Bonus ($) Option Awards ($)(4) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings ($)(6) All Other Compensation Total ($) Mitchell T.G. Graye President and Chief Executive Officer James L. McCallen Senior Vice President and Chief Financial Officer Charles P. Nelson President, Great-West Retirement Services S. Mark Corbett Executive Vice President and Chief Investment Officer Robert K. Shaw Executive Vice President, Individual Markets These were special bonuses paid with respect to the acquisition of Putnam Investments by Lifeco. These were special bonuses paid with respect to the sale of the Company’s healthcare business. 14 This was a special bonus paid with respect to the acquisition of a block of defined contribution business. This relates to Lifeco options granted under the Lifeco Option Plan.The amounts reflected are the aggregate grant date fair value of awards computed in accordance with FASB ASC Topic 718.For further information, see Footnote 18 to the Company’s December 31, 2009 Financial Statements contained in Item 8 of this Form 10-K. These are bonuses earned under the Annual Incentive Bonus Plan. The change in pension value and nonqualified deferred compensation earning are as follows: (a) Mr. Graye had a change in actuarial present value under the Defined Benefit Plan of $42,285 and a change in actuarial present value under the SERP of $256,693. (b) Mr. McCallen had a change in actuarial present value under the Defined Benefit Plan of $122,400. (c) Mr. Nelson had a change in actuarial present value under the Defined Benefit Plan of $71,840, a change in actuarial present value under the SERP of $129,460 and above market earnings under the EDCP of $6,282.For each of the Named Executive Officers participating in the EDCP, above average earnings equaled total earnings less 5.02% of total earnings (5.02% being 120% of the applicable federal long-term rate at December 31, 2008). (d) Mr. Corbett had a change in actuarial present value under the Defined Benefit Plan of $61,612. (e) Mr. Shaw had a change in actuarial present value under the Defined Benefit Plan of $84,090, a change in actuarial present value under the SERP of $54,121 and above market earnings under the EDCP of $3,702. The components of other compensation for each of the Named Executive Officers are as follows: (a) Mr. Graye received (i) a car lease benefit of $16,235; (ii) a perquisites account reimbursement of $5,000; (iii) a 401(k) Plan employer contribution of $6,125; and (iv) $109,039 in respect of directors’ fees. (b) Mr. McCallen received (i) a car allowance of $9,600; (ii) a perquisites account reimbursement of $5,710; and (iii) a 401(k) Plan employer contribution of $6,125. (c) Mr. Nelson received (i) a housing benefit of $59,183 (determined by calculating a lost investment return on the money used by the Company to contribute toward the purchase of a house for use by Mr. Nelson equal to the 30-year agency mortgage backed security rate of 6.07% in effect on June 9, 2008, the purchase date, less a 35% corporate tax rate on income earned); (ii) a car allowance of $9,600; (iii) a perquisites account reimbursement of $5,500; and (iv) a 401(k) Plan employer contribution of $6,125. (d) Mr. Corbett received (i) a car allowance of $9,600; (ii) a perquisites account reimbursement of $5,500; and (iii) a 401(k) plan employer contribution of $6,125. (e) Mr. Shaw received (i) a car allowance of $ 9,400; (ii) a perquisites account reimbursement of $5,500; and (iii) a 401(k) Plan employer contribution of $6,125. 15 Grants of Plan-Based Awards for 2009 1.Table The following table sets out information with respect to grants to the Named Executive Officers under the Annual Incentive Bonus Plan and Lifeco Option Plan. Estimated Future Payouts Under Non-Equity Incentive Plan Awards Name Thresholds Target Maximum All Other Option Awards: Number of Securities Underlying Options (#) Exercise or Base Price of Option Awards ($/Share) M.T.G. Graye $
